DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Regarding claims filed 4/06/22, claims 1, 2, and 10-14 have been amended, while claims 3-9 and 15-24 appear as previously presented. The examiner has updated rejections to amended claims below, and has fully responded to applicant’s arguments regarding amended and previously presented claims. 

Response to Arguments
The applicant’s amendments to claim 2 in response to previously raised claim objections are acknowledged as overcoming these objections. Applicant's arguments filed 4/6/22 have been fully considered but they are not persuasive.
The applicant’s arguments are as follows: that Bruegmann’s and Fleury Curado’s system is not clinically viable, that Fleury Curado does not teach targeting muscle cells, that Bruegmann does not describe a monitoring method, that Sowelam does not clearly link to respiratory sensor systems, and that Montgomery does not adequately teach to implantation.
Regarding the applicant’s argument questioning Bruegmann’s clinical viability, Bruegmann discloses experimentation on a commonly used animal model, whose neurobiology closely parallels human neurobiology; additionally, a suboptimal experimental result does not necessarily preclude the use of that system or method in an experimental arc of incremental modification, or subsequent incorporation into a clinical application. Additionally, Fleury Curado is an in vivo treatment, and as such clinically viable. 
Regarding whether Fleury Curado’s specifically targets muscle cells, Bruegmann is relied upon to teach targeting of muscle cells (“skeletal muscle cells,” Fig. 1 caption pg. 3), not Fleury Curado alone. Regarding which art is relied upon to teach a monitoring method, Sowelam is relied upon to teach a sleep apnea sensor, and Bruegmann is relied upon to clarify the incorporation of sensor data into a procedure. A physiological condition like sleep apnea is associated with quantifiable changes in physiological data even in an in vitro model. If there is a predictive respiratory parameter, as taught by Sowelow, then the model can predict appropriate situations during which to administer treatment. 
Regarding the applicant’s argument regarding the implantability of Bruegmann in view of Montgomery, Bruegmann does recognize the importance of implantability, whose purpose is proximity to a target area, and specifies treatment of the oral cavity; further, Montgomery teaches to implantability, in the context of treatment, which indicates suitability for human use. Furthermore, neural tissues are hardly passive – both neurons and muscle cells rely on ion channels and dynamic intercellular communication for their activation and deactivation. If indeed the device was partially implantable, it would be robust to mastication, swallowing or other activities one might expect of a patient. Regarding the applicant’s objection that Montgomery’s system is reliant upon inductive powering, this is not atypical of implantable devices, including those present in humans, as it permits recharging without explantation, and is thus not unsuitable for human use. 
Additionally, the examiner notes that “In vivo,” a limitation present in the preamble of claims 1, 2 and 14, is deemed a term of intended use, and as such, is not considered a limitation in this claim. See MPEP 2102.02 (II), “If the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). 
In view of certain new grounds of rejection (112(a)), the rejection has been modified to a non-final, while the body of the rejection with respect to 102 and 103 has been largely maintained, with appropriate modifications in response to applicant arguments and amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (“means for activation,” claim 1), but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function (further see MPEP 2164.08 and a summary of In Re Hyatt).  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruegmann (Bruegmann et al, Optogenetic control of contractile function in skeletal muscle. Nature Communications, 2015; 6: 7153 DOI: 10.1038/ncomms8153 (Year: 2015)).
Regarding claim 1, Bruegmann teaches a system for stimulating at least one in vivo muscle cell (“skeletal muscle” cells Fig. 1 caption pg. 3), the system including: means for activation (Bruegmann discloses an activating structure, the, “LED module,” pg. 6 right column) of at least one ion channel formed in a muscle cell by the delivery of a stimulus to the ion channel (stimulating ion channels such as ChR2 ion channels, Fig. 1 caption pg. 3). Claim 1 merely recites a single means that performs a single function. Bruegmann clearly discloses a means that is capable of this function. 
Even further the terms “in vivo,” limitations present in the preamble is deemed a term of intended use, and as such, is not considered a limitation in this claim. See MPEP 2102.02 (II), “If the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). The examiner notes that the content of this claim element has been further addressed in both Response to Arguments, as well as in the rejection of subsequent claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 10-11, 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bruegmann, in further view of Fleury Curado (Fleury Curado T et al. Chemogenetic stimulation of the hypoglossal neurons improves upper airway patency. Sci Rep. 2017 Mar 10;7:44392. doi: 10.1038/srep44392. (Year: 2017)).

The examiner first notes that “in vivo,” a limitation present in the preamble of claims 2 and 14, is deemed a term of intended use, and as such, is not considered a limitation in this claim. See MPEP 2102.02 (II), “If the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). The examiner notes that the content of this claim element has nevertheless been addressed below. 
Regarding claims 2 and 14, Bruegmann teaches a system for inducing contraction of at least one muscle cell (see Fig. 2 caption, pg. 4 “optogenetic induction of…contractions”), the system including: a delivery means configured to deliver a stimulus to at least one ion channel formed in a muscle cell including (a delivery means, “optical fiber,” pg. 6 right column; ChR2 ion channels, Fig. 1 caption pg. 3); a stimulus source, configured to provide the stimulus through the delivery means (stimulus source, “LED module,” coupled to the delivery means, an optical fiber pg. 6 right column); and a controller operatively coupled to the stimulus source (“Powerlab 8/30 recording system and the Chart 7.1 software (AD instruments)” pg. 6 right column). Bruegmann teaches stimulating a muscle cell in the airway (adjacent to pharyngeal muscle cells) but does not clearly teach doing so in vivo, in a pharyngeal muscle cell specifically. However, Fleury Curado, which discloses a method for targeted in vivo  stimulation (because the method disclosed in vivo, this demonstrates the relevance, including the immediate clinical relevance, of  Fleury Curado’s cited method) of genetically modified motorneurons of the pharynx for the therapeutic purpose of treating sleep apnoea, a common sleep disorder with potentially serious health implications (see Abstract and Introduction), specifically states targeting pharyngeal muscle cells and neural cells (see “stimulation of hypoglossal motorneurons,” pg. 1 [Introduction]). It would be obvious to one of ordinary skill in the art to combine the method of Bruegmann (which demonstrates that optical stimulation of the airway is indeed clinically viable) with the pharyngeal target of Fleury Curado in order to improve pharyngeal patency, for example in sleep apnea patients.

Regarding claims 3 and 15, Bruegmann teaches wherein the stimulus is selected from one or more of: light (the stimulus being an, “LED module,” pg. 6 right column) that acts on a cognate optogenetic target (see Fig. 2 caption, pg. 4 “optogenetic induction of…contractions”).

Regarding claims 4 and 16, Bruegmann teaches wherein the stimulus is light that acts on a cognate optogenetic target (“LED module,” pg. 6 right column); wherein the light is any one of red, amber, blue, or green light (“470 nm,” pg. 6 right column); and wherein the ion channel (ChR2 ion channels, Fig. 1 caption pg. 3) is able to be activated or deactivated by any one or more of red, amber, blue, or green light.  

Regarding claims 5 and 17, Bruegmann teaches including a control means configured to selectively deliver a control stimulus (“Powerlab 8/30 recording system and the Chart 7.1 software (AD instruments)” pg. 6 right column) to the at least one ion channel for selective activation or deactivation of the at least one ion channel (ChR2 ion channels, Fig. 1 caption pg. 3).  

Regarding claims 6 and 18, Bruegmann teaches wherein the control stimulus is optical light (“temperature-controlled LED module,” pg. 6 right column).

Regarding claims 7 and 19, Bruegmann teaches wherein the at least one ion channel is only formed in at least one location selected for muscle cell stimulation (ChR2 ion channels, Fig. 1 caption pg. 3; further see pg. 3, right column, “gene transfer [of ChR2] for optogenetic stimulation”).  

Regarding claims 8 and 20, Bruegmann teaches wherein the stimulus is delivered only to ion channels formed in at least one location selected for muscle cell stimulation and not to an ion channel formed in any other location (ChR2 ion channels, Fig. 1 caption pg. 3; further see pg. 3, right column, “gene transfer [of ChR2] for optogenetic stimulation”).  

Regarding claims 10, 21, and 22, Bruegmann teaches a mechanism for forming the ion channel (ChR2 ion channels, Fig. 1 caption pg. 3; further see pg. 3, right column, “gene transfer [of ChR2] for optogenetic stimulation”), and further wherein the ion channel is formed by delivery of genetic material into the pharyngeal muscle cell or the neural cell (see pg. 3, right column, “gene transfer [of ChR2] for optogenetic stimulation”).

Regarding claims 11, 23 and 24, Bruegmann teaches a therapeutic use for the system directed at the airway (laryngeal treatment, pg. 7 left column) but does not state sleep apnoea. However, Fleury Curado discloses a method for targeted stimulation of genetically modified motor neurons of an adjacent part of the airway (the pharynx) for the therapeutic purpose of treating sleep apnoea, a common sleep disorder with potentially serious health implications (see Abstract and Introduction). It would be obvious to one of ordinary skill in the art to combine the monitoring method of Bruegmann with the therapeutic target disclosed in Fleury Curado in order to improve poor pharyngeal patency, and consequently respiration and sleep quality, in sleep apnea patients. 

5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bruegmann in view of Fleury Curado as applied to claim 1 above, in further view of US 20070239055 A1 to Sowelam.

Regarding claim 9, Bruegmann teaches including at least one sensor for monitoring at least one predetermined treatment situation of a user (“A custom-made, Labview-based area analysis software detected and calculated the black area between the vocal cords over time,” pg. 7 left column). Of the claim terms regarding patient symptoms or conditions listed in claim 9 by the applicant, the examiner has chosen to address the claim term, “apnea,” in the claimed context of monitoring symptoms of apnea. Bruegmann does not state the claim term, “apnea.” However, Sowelam, which discloses a system for monitoring a type of apnea, states a sensor for monitoring the treatment situation (sensor 12, which, “may be implantable,” and “[can monitor] a parameter indicative or predictive of the occurrence of apnea and/or hyperpnea” [0015]). It would be obvious to one of ordinary skill in the art to combine the monitoring method of Bruegmann with the implantable sensor for monitoring as disclosed by Sowelam in order to improve pharyngeal patency in sleep apnea patients. 

6.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bruegmann in view of Fleury Curado as applied to claim 1 above, and further in view of Montgomery (Montgomery, K., Yeh, A., Ho, J. et al. Wirelessly powered, fully internal optogenetics for brain, spinal and peripheral circuits in mice. Nat Methods 12, 969–974 (2015)).

Regarding claim 12, Bruegmann does not specifically state including an oral appliance; although Bruegmann discloses using an optical fiber to directly stimulate the cells of the airway (“optical fiber,” pg. 6 right column; ChR2 channels, Fig. 1 caption pg. 3), it is not necessarily retained in the cavity. However, Montgomery, which exists in the applicant’s field of endeavor as it discloses an implantable device for optogenetic stimulation, which was experimentally implanted in the spinal cord, motor cortex, and the peripheral nervous system (see pg. 971-972); is configured to be implanted anywhere in the body, not excluding the oral cavity, and which overcomes the obstacle posed by “tethered systems,” like those of Bruegmann, which, “limit the environments in which optogenetic experiments can be performed” (see left column, pg. 969). It would be obvious to one of ordinary skill in the art to modify the device of Bruegmann such that it is implantable near the therapeutic target (in this case, the oral cavity) and, as disclosed by Montgomery, promotes ease-of-use and more persistent use.

Regarding claim 13, Bruegmann teaches a system but does not specifically state the term implantable. However, Montgomery discloses “an easy-to-construct, implantable wireless optogenetic device” (see Abstract). It would be obvious to one of ordinary skill in the art to modify Bruegmann such that it is implantable as taught by Montgomery in order to overcome the obstacles posed by “tethered devices” (see left column, pg. 969, Montgomery) and allow its widespread clinical use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M.S./Examiner, Art Unit 3792       


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792